



STOCK REDEMPTION AGREEMENT




This is a Stock Redemption Agreement ("Redemption Agreement") entered into
between Gentex Corporation, having a place of business at 600 N. Centennial St.,
Zeeland, Michigan, (the "Corporation") and Fred T. Bauer ("FTB").


RECITALS


A.    FTB owns shares of the common stock, par value $.06 per share, of the
Corporation ("Common Stock").


B.    FTB desires to have his shares of Common Stock redeemed by the Corporation
on the terms and conditions hereinafter set forth.


C.    The Corporation desires to redeem the shares of Common Stock owned by FTB
on the terms and conditions hereinafter set forth.


In consideration of the above recitals and of the mutual covenants and
agreements herein contained, the parties mutually agree as follows:


1.    Redemption. Subject to the terms and conditions of this Agreement, on
January 16, 2018 (the "Redemption Date"), FTB shall sell and transfer to the
Corporation, and the Corporation shall redeem from FTB, 5,499,728 shares of
Common Stock owned by FTB, plus any shares of Common Stock acquired by FTB by
virtue of the exercise of vested stock options by paying cash (and holding the
same) on or before January 9, 2018 (the "Redeemed Stock"). For the avoidance of
doubt, FTB shall remain entitled to receive the dividend payable to record
holders for the fourth quarter of 2017 with respect to such 5,499,728 shares.


2.    Calculation and Payment of Redemption Price. On the Redemption Date, the
Corporation shall pay to FTB, in immediately available funds, the "Per Share
Price" multiplied by the number of shares of Redeemed Stock. The "Per Share
Price" shall mean $20.976 (which the parties agree is the average of the last
reported sale price during normal business hours of a share of Common Stock on
each full trading day in which such shares are traded as reported on the Nasdaq
National Market System during the period beginning on December 15, 2017 through
January 5, 2018. The aggregate amount payable to FTB is referred to as the
"Applicable Redemption Price."


3.    Transfer of Ownership of Shares. Promptly following the Corporation's
payment of the Applicable Redemption Price to FTB, FTB shall deliver to the
Corporation, at its address set forth in paragraph 12 hereof, the original stock
certificate(s) representing the Redeemed Stock, duly endorsed in blank by FTB,
or accompanied by blank stock powers, in the manner required by the
Corporation's transfer agent and/or such other documents and instruments
reasonably required by the Corporation or its transfer agent to transfer the
Redeemed Stock to the Corporation.


If any certificates evidencing shares of Redeemed Stock are lost, stolen or
destroyed, FTB shall make and deliver an affidavit of lost certificate in form
and substance acceptable to the Corporation and its transfer agent, and deliver
such affidavit in lieu of the original stock certificate required above. In such
event, the Corporation may, in its discretion and as a condition precedent to
payment of the Applicable Redemption Price with respect thereto, require FTB to
indemnify the Corporation against any claim that may be made against it with
respect to the lost, stolen, or destroyed certificate(s) and to pay any required
indemnity bond, as may be required by the transfer agent.


4.    Adjustments. If, between the date of this Redemption Agreement and the
Redemption Date, the outstanding shares of Common Stock changes into a different
number of shares or a different class of shares by reason of any stock split,
split-up, reclassification, recapitalization, merger, consolidation,





--------------------------------------------------------------------------------





combination, exchange of shares, stock dividend or dividend payable in other
securities, or any similar event has occurred, and the record date for such
change is within that time period, the number of shares to be redeemed from FTB
pursuant to this Redemption Agreement and the Applicable Redemption Price shall
be appropriately adjusted to provide to FTB the same economic effect as
contemplated by this Redemption Agreement prior to such event.


5.    Representations of FTB. FTB represents, warrants and covenants that the
same shall be true as of the Redemption Date with respect to the shares of
Common Stock to be redeemed on the Redemption Date:


(a)    FTB is the legal and beneficial owner of all of the shares of Redeemed
Stock to be sold and transferred by FTB hereunder, free and clear of any and all
liens, encumbrances and other charges;


(b)    FTB has good and marketable title to the shares of Redeemed Stock to be
sold and transferred by FTB hereunder, and has full right to sell and transfer
such shares to the Corporation;


(c)    FTB is not a party to any agreement, written or oral, creating rights in
respect of any of the shares of Redeemed Stock to be sold and delivered by FTB
hereunder;


(d)    there are no existing warrants, options, stock purchase agreements, or
restrictions of any nature relating to the shares of Redeemed Stock to be sold
and delivered by FTB hereunder, and FTB's performance hereunder will not
conflict with or violate any agreement to which FTB is a party or by which FTB
is bound; and


(e)    this Redemption Agreement is a binding obligation of FTB, enforceable
against FTB in accordance with its terms.


6.    Representations of the Corporation. The Corporation represents and
warrants that:


(a)    its execution and delivery of this Redemption Agreement has been duly
authorized by requisite corporate action; and


(b)    this Redemption Agreement is a binding obligation of the Corporation,
enforceable against it in accordance with its terms.


7.    Survival of Representations and Warranties. All representations and
warranties made hereunder shall survive the delivery of the shares redeemed
hereunder.


8.    Conditions Precedent to Corporation's Obligations. It shall be a condition
precedent to the Corporation's obligations hereunder with respect to FTB that
the representations and warranties made by FTB herein shall be true and correct
on the Redemption Date as if made on and as of that date, and the tender of
shares by FTB on the Redemption Date shall be deemed an affirmation thereof.


9.    Conditions Precedent to FTB's Obligations. It shall be a condition
precedent to FTB's obligation hereunder that the representations and warranties
made by the Corporation herein shall be true and correct on the Redemption Date
as if made on and as of that date, and the tender of the Applicable Redemption
Price by the Corporation on the Redemption Date shall be deemed an affirmation
thereof. It shall be an additional condition precedent to FTB’s obligation
hereunder that the Corporation shall have timely delivered an executed copy of
the Additional Agreements (as defined in Section 17 below) to FTB.


10.    Continuing Rights of FTB. Nothing in this Agreement shall affect any of
FTB's rights with respect to any other shares of Common Stock owned in the
future that are not Redeemed Shares (including, without limitation, through any
future exercise of any stock options).





--------------------------------------------------------------------------------







11.    Further Assurances. Each party shall take whatever further action may
become necessary or appropriate to carry out the intent and accomplish the
purposes of this Redemption Agreement.


12.    Notices. All demands and notices given hereunder will be sent by personal
delivery, e-mail transmission, or overnight express with a nationally recognized
courier, addressed to the respective parties at the addresses set forth below,
or to such other address for a party as that party may hereafter designate in
writing to the other parties in the same manner:


If to the Corporation:        Gentex Corporation
Attention: Legal Department
600 North Centennial Street
Zeeland, Michigan 49464
legal.notification@gentex.com


If to FTB:            Fred T. Bauer
2775 Lakeshore Drive
Holland, Michigan 49424
loisellen@gmail.com
                    
with a copy (which shall not serve as notice) to:


John Levi and Chris Abbinante
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
jlevi@sidley.com
cabbinante@sidley.com
    
13.    Binding Effect; Assignability. This Redemption Agreement shall be binding
upon and inure to the benefit of the respective parties hereto, their legal
representatives, successors, and assigns. This Redemption Agreement may not be
assigned by FTB or the Corporation.


14.    Redemption Dates. If the Redemption Date is not a Business Day, then the
Redemption Date shall be the first Business Day following the scheduled
Redemption Date. "Business Day" means any day on which banks are not required or
authorized to close in the City of Grand Rapids, Michigan.


15.    Severability. The invalidity of any paragraph or subparagraph of this
Redemption Agreement shall not affect the validity of any other paragraph or
subparagraph of this Redemption Agreement.


16.    Applicable Law. This Redemption Agreement shall be construed under the
laws of the State of Michigan without regard to its conflicts of law provisions.
The parties agree that any judicial action involving a dispute arising under
this Redemption Agreement will be filed, heard and decided in the Ottawa County
Circuit Court or the U.S. federal district court for such geographic area. The
parties agree that they will subject themselves to the personal jurisdiction and
venue of either court, regardless of where FTB or the Corporation may be located
at the time any action may be commenced. The parties agree that the locations
specified above are mutually convenient forums and that each of the parties
conducts business in Ottawa County.


17.    Entire Agreement. Except for the CEO and Chairman Retirement and Release
Agreement effective as of December 31, 2017 (“Retirement Agreement”) and the
Employment Agreement effective as of January 1, 2018 (the “Employment Agreement”
and collectively, the “Additional Agreements”) and Employee’s stock option award
agreements: (a) this Redemption Agreement contains the entire understanding of
the parties and supersedes all previous verbal and written agreements; and (b)
there are





--------------------------------------------------------------------------------





no other agreements, representations or warranties not referenced or set forth
in this Redemption Agreement. This Redemption Agreement shall only be altered,
modified, or amended in writing signed by the parties. In the event of a
conflict between this Redemption Agreement and the Retirement Agreement, the
terms of the Retirement Agreement shall govern.


18.    General Provisions. This Redemption Agreement may be executed in
counterparts, together such counterparts comprise one and the same binding
agreement. Executed signatures may be exchanged electronically between the
parties, and such counterpart shall be effective and have the same effect as the
original. The headings in this Redemption Agreement are for convenience of the
parties only, and shall not be considered when interpreting or applying the
provisions of this Redemption Agreement.


IN WITNESS WHEREOF, the parties have signed this Agreement this 5th day of
January, 2018.




FRED T. BAUER                    GENTEX CORPORATION


Signature: /s/ Fred T. Bauer                Signature: /s/ James
Wallace            


Print: Fred T. Bauer                     Print: James Wallace, Chairman        


Date: January 5, 2018                Date: January 5, 2018            





